Citation Nr: 1547155	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was remanded in June 2014 and January 2015, for additional development and readjudication.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran experienced a pre-existing back disability upon entrance to active duty.

2.  Resolving all doubt in favor of the Veteran, his current back disability to include scoliosis, degenerative disc disease with radiculopathy and degenerative arthritis is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).
 
2.  The criteria for service connection for a low back disability to include scoliosis of the spine, degenerative disc disease with radiculopathy and degenerative arthritis have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the Veteran's claim for service connection for low back disability, this claim has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2015).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253   (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1)  (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has a back disability as a result of active service.  
Specifically, he asserts that he began having back spasms and pain after improperly lifting boxes while performing his duties as a material facilities specialist.  

In this case, there is no indication in the record that a back disorder was noted on the Veteran's induction examination in July 1970.  Upon his entry into service, the Veteran reported no history of a back disorder and the examiner did not identify any musculoskeletal abnormalities or history of a back disability.  Thus, the condition was not noted at entry into service, and to rebut the presumption of soundness there must be clear and unmistakable evidence that it pre-existed and that it was not aggravated during service.

With regard to whether or not the Veteran's back disability pre-existed service, of record are VA and private medical opinions, for and against, a finding that the Veteran had a congenital back disability (scoliosis), one that pre-existed service, at the time of his entrance into service.  This uncertainty about the congenital nature of the Veteran's disability raises the question of whether there is clear and unmistakable evidence that the Veteran's disability pre-existed his active service and, if so, whether it was aggravated there in.

In that regard, the only evidence of record in support of a finding that the condition was congenital, or pre-existed service, was the determination by the Veteran's primary physician which simply notes that he concurs with a previous determination of the condition being congenital, but gives no further rationale.  See Dr. D.G., MD opinion.  

On the other hand, the February 2015 VA examiner found that the Veteran's scoliosis did not pre-exist service.  In finding that the condition was not congenital, or pre-existing service, the examiner opined that the Veteran's scoliosis was likely developed as a result of degenerative disc disease (DDD) with asymmetrical loss post-service.  In rationalizing this opinion, the examiner cites to reviewing medical literature.  The literature revealed that the Veteran's diagnosis is most likely adult onset scoliosis, rather than congenital, as the condition is known to be caused by DDD and degenerative arthritis.  The examiner then pointed to the asymmetrical changes detected on X-ray and the lack of detection of scoliosis until 2008 as support for a finding that the condition was not congenital.  The Board finds the VA examiner's determination does not rise to the level of clear and unmistakable evidence.  The Board notes that the 2015 examiner used terms such as "likely" and "most common," and thus, her determination therefore cannot be definite, however, it is evidence against a finding that clear and unmistakable evidence exists that the condition pre-existed service.  

Given the evidence of record, the Board finds that there is not clear and unmistakable evidence to rebut the presumption of soundness.  The term "clear and unmistakable" means obvious or manifest.  Cotant v. Principi, 17 Vet. App. At 127-128   (2003).  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258   (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418   (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310   (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  As discussed above, the competent medical evidence of record simply does not meet the high burden of clear and unmistakable evidence.  The private opinion is conclusory and unsupported, and the 2015 VA examiner's opinion supports a finding that the Veteran was sound at entry to service. Thus, the Board finds that the presumption of soundness is not rebutted and the Veteran is considered to have been sound upon entrance into active duty.  Given that the Board has determined that the presumption of soundness has not been rebutted, the Veteran's service connection claim will be addressed on a direct basis and not on the basis of aggravation of a pre-existing disability.

Current treatment medical records reflect that the Veteran has been diagnosed with scoliosis of the spine, DDD with radiculopathy and degenerative arthritis of the spine.  See treatment medical records Prescott VAMC dated from July 2008 to July 2014.  He therefore has a current disability.

As noted above, the Veteran reports that he has experienced chronic back pain since service as a result of improperly lifting heavy boxes while fulfilling his duties as a material facilities specialist.  The Veteran's DD-214 indeed reveals that he served as a material facilities specialist and indicates that the civilian equivalent to this position is a supply clerk.  This military occupational specialty is consistent with his reports of lifting heavy boxes.  Additionally, although service treatment records are silent for treatment or a diagnosis of any back disability in service, the Veteran has consistently reported that he has experienced back pain since his in-service injury.  The Board founds that the Veteran is competent to report that he injured his back during active service and that he has continued to experience back pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Moreover, the Board finds the Veteran credible in that regard and concedes that the in-service injury occurred as described by the Veteran.  As the Veteran's report of heavy lifting and resulting back pain are consistent with the circumstances of his military specialty, his reported in-service back injury can be conceded.

The remaining question is whether a medical nexus exists between the Veteran's in-service back pain and his current lower back disabilities.

In that regard, of record are private physician opinions from November 2008 and March 2009 that relate the Veteran's reported in-service injury to his current chronic back pain.  See November 2008 P.S., MD opinion and March 2009 G.H. PA-C opinion.  In particular, the November 2008 private opinion diagnosed the Veteran's severe back pain as secondary to discogenic and osteogenic degeneration at multiple levels and his scoliosis.  See Dr. P.S., M.D. private medical opinion dated in November 2008.  

Additionally, in April 2015 the Veteran's private physician opined that his current back disability stemmed from his in-service injury.  See Dr. G., opinion.  The physician stated that the Veteran's in-service low back pain was caused as a result of improper heavy lifting.  His low back pain when paired with his congenital back condition (scoliosis) meant that the Veteran should not have been placed in the field of duty after his injury.  The physician concluded that the Veteran was disabled as a result of his back injury in-service which subsequently led to his current back disabilities.  In his rationale, the physician cited to his almost 20 years of experience as the Veteran's primary care physician.  Specifically, he referenced treating the Veteran on multiple occasions for low back pain.  Finally, the physician noted reviewing the Veteran's VA treatment records by citing to his nurse practitioner's findings.  

Comparatively, the February 2015 VA examiner opined that the Veteran's low back disorder, was less likely than not incurred in or caused by the claimed in-service injury event or illness.  In his rationale, the examiner stated that the Veteran had one episode of low back pain and there was no evidence of any further back condition occurred in service.  Additionally, there was no evidence of DDD or degenerative arthritis in service.  The examiner noted that a lumbar strain (self-limited), such as the one described in service, would not be expected to cause DDD as a strain involves muscles and DDD involves the structure of the spine.  Similarly, arthritis involves bones and joints, but not muscles.  The examiner goes on to state that although the Veteran had ongoing back pain post-service, there is no evidence of a diagnosis of DDD or degenerative arthritis prior to 2008 and therefore they are not related to the strain in service.  Finally, the examiner finds it particularly telling that neither condition was detected or diagnosed at the time of his 1996 lumbar strain diagnosis.  As discussed above, this examiner found that the Veteran's scoliosis did not pre-exist service, but was rather due to DDD and degenerative arthritis which manifested many years after service.  

In regards to this examination, the Board notes that the examiner recounted that the Veteran at one point denied having a chronic or recurrent back condition.  However this is not supported by the record.  Specifically it is noted during the Veteran's most recent VA examination in July 2014 that the Veteran continually sought treatment for, and had been diagnosed with, chronic lower back pain as early as 1988.  Additionally, the examiner repeatedly highlights that the Veteran was not diagnosed with either DDD or degenerative arthritis in 1996 when he was diagnosed with a lumbar strain.  Importantly, records from that period do not indicate that the Veteran was ever given imaging studies of his back in order for such diagnoses to be made.  

In reviewing the record, the Board notes that there are medical opinions both favorable and unfavorable as to a link between the Veteran's chronic back pain and active service.  Thus, the competent medical evidence is in relative equipoise as to whether his chronic back pain is related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the most competent medical evidence of record is in relative equipoise, and that service connection for low back disability is therefore warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for low back disability to include scoliosis of the spine, degenerative disc disease with radiculopathy and degenerative arthritis is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


